

115 HR 6671 IH: Rent Relief Act of 2018
U.S. House of Representatives
2018-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6671IN THE HOUSE OF REPRESENTATIVESAugust 14, 2018Mr. Peters (for himself, Ms. Clarke of New York, Ms. Roybal-Allard, Ms. Eshoo, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for a credit against tax for rent paid on the
			 personal residence of the taxpayer.
	
 1.Short titleThis Act may be cited as the Rent Relief Act of 2018. 2.Refundable credit for rent paid for principal residence (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Rent paid for principal residence
 (a)In generalIn the case of an individual who leases the individual’s principal residence (within the meaning of section 121) during the taxable year and who pays rent with respect to such residence in excess of 30 percent of the taxpayer’s gross income for such taxable year, there shall be allowed as a credit against the tax imposed by this subtitle for such taxable year an amount equal to the applicable percentage of such excess.
 (b)Credit limited by 150 percent of fair market rentSolely for purposes of determining the amount of the credit allowed under subsection (a) with respect to a residence for the taxable year, there shall not be taken into account rent in excess of an amount equal to 150 percent of the fair market rent (including the utility allowance) applicable to the residence involved (as most recently published, as of the beginning of the taxable year, by the Department of Housing and Urban Development).
 (c)Definitions and special rulesFor purposes of this section— (1)Applicable percentage (A)In generalExcept as provided in subparagraph (B), the applicable percentage shall be determined in accordance with the following table:
									
										
												The applicable
												If gross income is:percentage is:
											
												Not over $25,000100 percent
												Over $25,000, but not over $50,00075 percent
												Over $50,000, but not over $75,00050 percent
												Over $75,000, but not over $100,00025 percent
												Over $100,0000 percent.
 (B)High-cost areasIn the case of an individual whose principal residence is located in an area for which, under the rule published in the Federal Register on November 16, 2016 (81 Fed. Reg. 80567), the small area fair market rent is used for purposes of the Housing Choice Voucher Program, the table contained in subparagraph (A) shall be applied by substituting $125,000 for $100,000 each place it appears.
 (2)Partial year residenceThe Secretary shall prescribe such rules as are necessary to carry out the purposes of this section for taxpayers with respect to whom a residence is a principal residence for only a portion of the taxable year.
 (3)Special rule for individuals residing in government-subsidized housingIn the case of a principal residence— (A)the rent with respect to which is subsidized under a Federal, State, local, or tribal program, and
 (B)with respect to which the taxpayer elects the application of this paragraph, in lieu of the credit determined under subsection (a), there shall be allowed as a credit against the tax imposed by this subtitle for such taxable year an amount equal to 1/12 of the amount of rent paid by the taxpayer (and not subsidized under any such program) during the taxable year with respect to such residence.(4)RentThe term rent includes any amount paid for utilities of a type taken into account for purposes of determining the utility allowance under section 42(g)(2)(B)(ii)..
 (b)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
				
					
						Sec. 36C. Rent paid for principal residence..
 (c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2017.
			